Filed 10/5/22 Patacsil v. Perez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 ERNESTO PATACSIL, JR.,                                                                        C093017

                    Plaintiff, Cross-defendant and                                    (Super. Ct. No.
 Appellant,                                                                       STKCVUBC20180008935)

           v.

 HENRY PEREZ,

                    Defendant, Cross-complainant and
 Respondent.




                                          SUMMARY OF THE APPEAL
         Plaintiff, cross-defendant, and appellant Ernesto Patacsil, Jr., appeals a trial court
judgment awarding defendant, cross-complainant, and respondent Henry Perez quiet title
to a parcel of real property. On appeal, proceeding without a statement of decision,
Patacsil argues that the trial court’s judgment is not supported by substantial evidence. In
his opening brief, Patacsil does not supply any legal authority to explain the essential


                                                             1
elements of the various causes of action alleged by either party or otherwise provide any
explanation as to why, under the law, we would need to reverse the judgment if we were
to agree with his arguments regarding which facts are and are not supported by
substantial evidence. Additionally, our necessarily limited review of the record and the
law suggests that Patacsil’s position is without merit. We affirm the judgment.

                      FACTS AND HISTORY OF THE PROCEEDINGS

       Events Leading to the Entry of a 2015 Settlement Agreement

       In May 2010, Henry Perez and Ernesto Patacsil, Jr., entered into a residential
purchase agreement under the terms of which Patacsil would purchase certain real
property from Perez. Both parties testified the purchase price of the property was
$800,000, and that Perez made an initial payment of $75,000. Based on the purchase
agreement documents admitted at trial, it appears the parties contemplated that Patacsil
would pay off the remaining $725,000 due with monthly payments of $8,000, interest
accruing on the balance at a rate of 5.5 percent, and a balloon payment due within five
years of the close of escrow. Patacsil testified he did not secure other financing to
purchase the property because he did not qualify for financing at the time of the 2010
purchase. Both parties testified that Perez paid another $75,000 towards the purchase
price of the property over the succeeding years.
       At some point after they executed the 2010 purchase agreement, Patacsil and
Perez had a disagreement concerning the terms of the transaction, and in August 2014,
they entered into a Settlement Agreement and Release (2014 Settlement Agreement) that
was intended to “supersede[] any and all prior agreements, judgments or stipulations
between the parties regarding the real property,” and through which the parties intended
to “release each other from all claims that they may have against each other, whether
known or unknown.”




                                             2
       2015 Settlement Agreement

       On February 9, 2015, the parties entered into a second Settlement Agreement and
Release (2015 Settlement Agreement), which, as the 2014 Settlement Agreement had
done with respect to all prior agreements, “supersede[d] any and all prior agreements,
judgments or stipulations between the parties regarding the real property . . . .” Thus, this
document is the one we focus on in ascertaining the rights and obligations of the parties.
       Perez’s duties are described as follows in the 2015 Settlement Agreement:
“PEREZ shall sign all documents necessary to convey the PROPERTY entirely to
PATACSIL in his name only and held in escrow under the terms below. On the
conditions stated and fully performed below by PATACSIL, PEREZ gives up all rights,
title, and interests in the PROPERTY and foregoes any claims or causes of action, with
prejudice in this matter. Said documents shall be signed by PEREZ at Old Republic Title
Company (‘OLD REPUBLIC’) . . . within five (5) business days of notification of
completed escrow documents after this Settlement Agreement and Release has been fully
executed. Should OLD REPUBLIC deem additional documents are necessary for
signature by PEREZ, PEREZ shall sign the documents within two (2) business days of
notice. Should PEREZ delay signing documents, an extension is granted to PATACSIL
for the resulting corresponding delay. . . . Laura [K]onanz[1] will be the primary contact at
OLD REPUBLIC . . . . PEREZ shall not be required or responsible for any of the costs
associated with the escrow. PEREZ shall not encumber the property in any way in
addition to the first and second loans (‘LOANS’) known to the parties. PEREZ
acknowledges these Loans are current and credit for payment shall go to PATACSIL
since May 14, 2010, for any balance on that date to the current balance. In addition,
PEREZ shall cooperate fully in the efforts of PATACSIL in making the payment on the


1 The last name of Laura Konanz appears misspelled as Laura Conanz in the 2014
Settlement Agreement and 2015 Settlement Agreement.

                                             3
Loans, to sell or refinance the PROPERTY from execution by PEREZ of this Agreement
through February 15, 2017, as detailed below.”
       Patacsil’s duties are described as follows in the 2015 Settlement Agreement:
“[c]ontingent on PEREZ signing all documents necessary to convey the PROPERTY
entirely to PATACSIL in his name only as indicated in #1, PATACSIL shall seek and
obtain refinancing, or at PATACSIL’S option, sell the PROPERTY by and through
February 15, 2017. PATACSIL acknowledges that there are Loans against the
PROPERTY naming PEREZ as debtor. PATACSIL shall have sole responsibility and
credit for the monthly payments of the Loans, insurance, and taxes in performance of this
Agreement. PATACSIL shall have, at his option, the right to obtain financing or sell the
PROPERTY at any time from now through February 15, 2017. PATACSIL must pay
four thousand dollars ($4,000.00) immediately to maintain the loans in PEREZ’s name
and PATACSIL must pay the amount of one thousand dollars ($1,000) per month
commencing March 15, 2015, to PEREZ on the fifteenth of each month through
February 15, 2017.”
       In the 2015 Settlement Agreement, the parties acknowledged that “[i]t is the intent
. . . to remove PEREZ from title of the PROPERTY and get PATACSIL on title. The
parties shall work together toward this end.” (Italics added.) The meaning of this
agreement and whether the parties performed their obligations under it are the subject of
this action.

       The Parties Both Sought Relief in Court

       On July 23, 2018, Patacsil filed a complaint initiating this action, in which he
alleged that Perez had breached the 2015 Settlement Agreement. In the first cause of
action, Patacsil sought a declaration of his rights and duties with respect to the property
pursuant to Code of Civil Procedure section 1060. In the second cause of action, Patacsil
alleged that he had performed all his obligations under the 2015 Settlement Agreement,


                                              4
other than those excused by Perez’s alleged breach, while Perez had breached the terms
of the 2015 Settlement Agreement by failing to deliver documents necessary to open an
escrow. In the third cause of action, Patacsil sought an order that would require Perez to
complete the sale, transfer, and conveyance of the property to Patacsil.
       On November 26, 2018, Perez filed a cross-complaint. In the first cause of action,
Perez alleged that Patacsil was in breach of contract because he had failed to take the
requisite steps to complete his purchase of the property or to tender financing such that
the parties could complete the transaction of the sale of the property. In the second cause
of action, Perez sought to quiet title to the property and to receive a determination of his
fee simple title to the property. Under the third cause of action for ejectment, Perez
sought an order to have Patacsil return possession of the property to Perez. In the fourth
cause of action seeking declaratory relief, Perez sought a determination that he owned the
fee title interest to the property free of any claims by Patacsil.

       Key Trial Testimony

       Patacsil’s central argument is “the record, when viewed in its entirety, does not
contain substantial evidence to support the judgment.” “ ‘The testimony of a single
witness may be sufficient to constitute substantial evidence. [Citation.]’ (Lui v. City and
County of San Francisco (2012) 211 Cal.App.4th 962, 969.)” (Citizens Business Bank v.
Gevorgian (2013) 218 Cal.App.4th 602, 613.) As such, here we do not catalogue every
statement made at trial but focus only on those that demonstrate substantial evidence that
supports the trial court judgment.
       For purposes of our analysis, the most important testimony was that of Laura
Konanz. Konanz is an escrow officer with Old Republic Title Company and is identified
as the parties’ primary contact at Old Republic Title Company in the 2015 Settlement
Agreement.




                                               5
          According to the Settled Statement on Appeal, Konanz provided testimony
regarding her work on a possible escrow file for the property before the parties entered
into the 2015 Settlement Agreement. She testified she opened an escrow for the property
in 2014. In July 2014, Perez signed various documents to move towards paying off loans
on the property and to confirm there were no liens on the property that would need to be
resolved. She verified that a phone log from her office reflected that Perez had called her
office in October 2014 to see if they were going to be able to close that month, and her
assistant told him it did not look like they would be able to close because she had not yet
been contacted by a lender on behalf of Patacsil. She said that there was nothing further
she needed from Perez at that point in the escrow and he never refused to sign any
documents she prepared.
          Konanz also testified about her interactions with the parties following the entry of
the 2015 Settlement Agreement. She testified about a notation on her phone log dated
February 10, 2015, the day after the parties signed the 2015 Settlement Agreement. The
log reflected a phone call between Konanz and Marilyn Patacsil, Patacsil’s mother, who
was “often involved in the deal.” Patacsil’s mother informed Konanz that they had
decided to not pursue anything with the property for two years and would notify the
lender.
          Konanz testified that following the February 10, 2015, conversation with
Patacsil’s mother, she did nothing further on the escrow. She does not recall anyone
contacting her in 2015 or 2016 to set up an escrow. Konanz did not recall ever hearing
from Patacsil personally. Konanz testified that as a general practice, Old Republic Title
Company would not prepare documents for Perez to sign until they were informed a loan
was approved and ready to fund. Konanz stated that in order to complete the sale of the
property, she would need a contract of sale and updated payoff statements from the two
mortgage properties.



                                                6
       The documentary evidence admitted at trial supports Konanz’s testimony that she
did not hear anything regarding proceeding with an escrow from anyone in 2015 and
2016 after her February 10, 2015, conversation with Patacsil’s mother. In reviewing the
exhibits admitted at trial, the earliest date they reflect anyone communicating with
Konanz regarding the sale of the property is October 27, 2017, when an employee of DM
Capital Mortgage, Inc. (DM Mortgage)—Patacsil’s likely mortgage broker for the
property sale —e-mailed Patacsil’s identifying information and information on loan
amounts to Konanz. Konanz then asked a property services information manager to open
an escrow, and that employee forwarded an escrow number to the DM Mortgage
employee. Old Republic Title Company prepared an Estimated Settlement Statement
which provided an estimate of how much it would take to pay off loans on the property
and transfer the title. Konanz testified that she would then have the needed loan
documents, a note, a deed of trust, and instructions on how to handle the escrow from the
lender in order to move forward. She testified she did not receive any of these documents
from the mortgage broker.
       When Konanz was asked if Perez signed all documents necessary to convey the
property, she said she never prepared any of those documents. When asked if she would
have been the one to prepare the documents to transfer the property, Konanz responded
“any escrow [officer] could have prepared them.”
       Derrick Moore of DM Mortgage also testified at trial. He testified regarding
communications with Perez in 2017. According to Moore, when he spoke with Perez in
2017 about signing documents, Perez said he did not want to sign them and that he would
not sign documents if mailed to his attention by overnight mail at the consulate in
Mexico.
       In contrast, when Perez testified about his communications with Moore in 2017,
he said he did not say he was unwilling to sign documents to transfer the property. Perez
said he represented to Moore that he would sign if Patacsil paid him $1,000 per month for

                                             7
each month that loans on the property had remained in Perez’s name and for which
Patacsil had not already paid Perez $1,000. Perez testified Patacsil stopped making those
payments in May 2017. On cross-examination, Patacsil’s counsel questioned Perez
regarding the $1,000 per month payments using a set of requests for admission that
contain a verification that appears to be signed by Perez. Request for admission number
29 asks Perez to “[a]dmit that [y]ou have received $1,000 per month from [Patacsil] from
approximately October 2014 through November 2017 to continue to carry the loans
secured by the Property in [y]our name.” The response is “[a]dmit.” At trial, Perez
denied signing the verification to the requests.
       Some of Perez’s deposition testimony was read at trial. The deposition was taken
on February 3, 2020. At his deposition, Perez testified he had not signed a deed to be
held in escrow since 2015. When asked if he would be willing to sign a deed to convey
the property if Patacsil were to obtain financing at the time of the deposition, Perez
responded, “[w]ell, right now, no, because as far as they owe me [a] minimum of 30
months at a thousand dollars a month. I don’t feel I should give that up for no reason at
all. Plus, I’ve lost a lot of money that I could have been making on a home on
appreciation, also. Everything right now has been in their favor.”

       Judgment and Appeal

       On September 29, 2020, the trial court entered a judgment for Perez against
Patacsil. The judgment does not specify factual findings or rulings on the individual
causes of action alleged by each party in their respective complaints. The judgment
states: “IT IS ORDERED, ADJUDGED and DECREED that Henry Perez have
judgment against Ernesto Patacsil, Jr. as follows: [¶] Henry Perez is adjudged the owner
of the fee title interest in the real property and improvements . . . and Ernesto Patacsil Jr.
has no right title or interest in [the] property and improvements . . . . [¶] . . . Ernesto
Pat[a]csil Jr. is awarded the sum of $108,132.21 as a lien on the property to be paid upon


                                               8
either the sale or refinance of the real property; and [¶] Ernesto Pat[a]csil Jr. shall pay
the monthly mortgages due on the real property so long as he remains in possession of the
real property.”
       The record does not include a statement of decision under Code of Civil Procedure
section 632, and neither party claims to have requested one.
       Patacsil timely filed a notice of appeal on November 6, 2020. Perez has not cross-
appealed.

                                        DISCUSSION

                                              I

                            Standards Applicable to our Review

       Before we consider the arguments Patacsil raises, we first discuss the contours of
our review as shaped by the record, the standard of review we apply when someone
alleges substantial evidence does not support a trial court’s judgment, and the lack of
citations in the opening brief explaining the law underlying the parties’ causes of action.

       A. No Statement of Decision

       There is no statement of decision—or any document laying out the trial court’s
individual verdict for each cause of action, let alone any document addressing the specific
factual findings that led to the trial court’s verdict on each cause of action—in this record.
Additionally, neither party appears to have requested a statement of decision.
       “A party’s failure to request a statement of decision when one is available has two
consequences. First, the party waives any objection to the trial court’s failure to make all
findings necessary to support its decision. Second, the appellate court applies the
doctrine of implied findings and presumes the trial court made all necessary findings
supported by substantial evidence. (Agri-Systems [, Inc. v. Foster Poultry Farms (2008)]
168 Cal.App.4th [1128,] 1135; Metis [Development LLC v. Bohacek (2011)]



                                              9
200 Cal.App.4th [679,] 691, fn. 7.) This doctrine ‘is a natural and logical corollary to
three fundamental principles of appellate review: (1) a judgment is presumed correct;
(2) all intendments and presumptions are indulged in favor of correctness; and (3) the
appellant bears the burden of providing an adequate record affirmatively proving error.’
(Fladeboe v. American Isuzu Motors Inc. (2007) 150 Cal.App.4th 42, 58.)” (Acquire II,
Ltd. v. Colton Real Estate Group (2013) 213 Cal.App.4th 959, 970.) Thus, here we will
presume the trial court made all the findings necessary to support its judgment to the
extent they were supported by substantial evidence.
       “A single witness’s testimony may constitute substantial evidence to support a
finding. [Citation.] It is not our role as a reviewing court to reweigh the evidence or to
assess witness credibility.” (Thompson v. Asimos (2016) 6 Cal.App.5th 970, 981.)
Moreover, “ ‘[u]nder the doctrine of implied findings, the reviewing court must infer,
following a bench trial, that the trial court impliedly made every factual finding necessary
to support its decision.’ (Fladeboe v. American Isuzu Motors Inc. (2007)
150 Cal.App.4th 42, 48 (Fladeboe).)” (Id. at p. 981.)
       Thus, on appeal Patacsil faces a very heavy burden. Due to the lack of a statement
of decision, we assume the trial court made every finding it needed to make to support its
judgment if those finding are supported by substantial evidence, and, again, a single
witness’s testimony can be enough to satisfy the substantial evidence standard.

       B. Lack of Legal Citations Explaining Causes of Action

       Patacsil’s central theory on appeal is that “the record, when viewed in its entirety,
does not contain substantial evidence to support the judgment.” But in order for us to
assess this claim, we need to consider what findings the trial court needed to make in
order to reach its judgement—i.e., we need to know, under the law, what elements
needed to be proven or disproven in order for the parties’ causes of action to succeed or
fail. This is where we encounter yet another difficulty in our ability to consider this


                                             10
appeal: In his opening brief Patacsil does not provide us with any legal citations
explaining the legal theories underlying the causes of action alleged or otherwise identify
what findings the trial court needed to make to enter the judgment it entered.
       Thus, Patacsil raises various arguments as to how certain factual findings may or
may not be supported by substantial evidence in the record below, but he fails to
articulate and support why, when viewed in light of the causes of action alleged by both
parties and the law, those particular findings mattered.
       As recognized by the Supreme Court in Denham v. Superior Court of Los Angeles
County, (1970) 2 Cal.3d 557, “it is settled that: ‘A judgment or order of the lower court
is presumed correct. All intendments and presumptions are indulged to support it on
matters as to which the record is silent, and error must be affirmatively shown. This is
not only a general principle of appellate practice but an ingredient of the constitutional
doctrine of reversible error.’ ” (Id. at p. 564; see also People v. Giordano (2007)
42 Cal.4th 644, 666; Cal. Const., art. VI, § 13 [forbidding reversal of judgment absent a
showing of error that “has resulted in a miscarriage of justice”].) Thus, an appellant must
demonstrate error through “meaningful legal analysis supported by citations to authority
and citations to facts in the record that support the claim of error.” (In re S.C. (2006)
138 Cal.App.4th 396, 408, italics added; see also Martine v. Heavenly Valley Limited
Partnership (2018) 27 Cal.App.5th 715, 728; Cal. Rules of Court, rule 8.204(a)(1)(B).)
“ ‘When legal argument with citation to authority is not furnished on a particular point,
we may treat the point as forfeited and pass it without consideration. (Okasaki v. City of
Elk Grove (2012) 203 Cal.App.4th 1043, 1045, fn. 1; Keyes v. Bowen (2010)
189 Cal.App.4th 647, 656.) . . . We are not required to examine undeveloped claims or to
supply arguments for the litigants. (Maral v. City of Live Oak (2013) 221 Cal.App.4th
975, 984–985; Mansell v. Board of Administration (1994) 30 Cal.App.4th 539, 546 [it is
not the court’s function to serve as the appellant’s backup counsel].)’ (Allen v. City of



                                             11
Sacramento (2015) 234 Cal.App.4th 41, 52.)” (Martine v. Heavenly Valley Limited
Partnership, supra, 27 Cal.App.5th at p. 728, italics added.)

                                              II

 Evidence Supports a Finding that Perez’s Nonperformance Under the 2015 Settlement
                                  Agreement Was Justified

       A brief review of Patacsil’s sub-arguments suggests his central argument that
substantial evidence does not support the judgment would lack merit, even if he were to
have tried to supply legal authority to support his argument for reversing the judgment.
       Based on the arguments he has made, it appears Patacsil is proceeding under an
argument that Perez breached his obligation under the 2015 Settlement Agreement by
failing to perform, and that Patacsil fulfilled his obligations to the extent he was required
to before Perez satisfied his obligations. Therefore, Patacsil seems to suggest the trial
court erred both in awarding the quiet title to Perez, and not ordering Perez to move
forward with the sale and transfer of the property.
       “In interpreting the settlement agreement, we apply the general rules of contract
interpretation. (Edwards v. Arthur Andersen LLP (2008) 44 Cal.4th 937, 953
(Edwards).)” (Khavarian Enterprises, Inc. v. Commline, Inc. (2013) 216 Cal.App.4th
310, 318.) “A contract must be so interpreted as to give effect to the mutual intention of
the parties as it existed at the time of contracting, so far as the same is ascertainable and
lawful.” (Civ. Code, § 1636.) “When a contract is reduced to writing, the intention of
the parties is to be ascertained from the writing alone, if possible.” (Civ. Code, § 1639.)
“The words of a contract are to be understood in their ordinary and popular sense, rather
than according to their strict legal meaning; unless used by the parties in a technical
sense, or unless a special meaning is given to them by usage, in which case the latter
must be followed.” (Civ. Code, § 1644.) And, if words are technical, they “are to be




                                              12
interpreted as usually understood by persons in the profession or business to which they
relate, unless clearly used in a different sense.” (Civ. Code, § 1645.)
       “The standard elements of a claim for breach of contract are ‘(1) the contract,
(2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s breach, and
(4) damage to plaintiff therefrom. [Citation.]’ (Regan Roofing Co. v. Superior Court
(1994) 24 Cal.App.4th 425, 434–435.)” (Wall Street Network, Ltd. v. New York Times
Co. (2008) 164 Cal.App.4th 1171, 1178.) “California law recognizes that a contract may
be breached by nonperformance.” (Central Valley General Hospital v. Smith (2008)
162 Cal.App.4th 501, 514.) A “breach by nonperformance” is “an unjustified failure to
perform a material contractual obligation when performance is due.” (Id. at p. 514, fn. 3,
italics added.)
       With these rules in mind, and the evidence presented, we consider Patacsil’s first
three arguments. His first two arguments essentially boil down to an argument that Perez
failed to carry out his obligations under the plain language of the 2015 Settlement
Agreement because he never signed documents that would transfer title to the property to
Patacsil. As part of these arguments, Patacsil suggests that he was not obligated to obtain
financing before Perez signed documents transferring title. Additionally, Patacsil’s third
argument is that the evidence demonstrates he was ready and able to perform his
obligation under the 2015 Settlement Agreement by obtaining loans in his name as soon
as Perez performed his duties.
       But these arguments actually overlook the plain language in the 2015 Settlement
Agreement describing when and how Perez’s duty to sign documents transferring title
would be triggered, and the work Patacsil or his agents needed to perform to get to the
point where Perez would have documents to sign. Specifically, the 2015 Settlement
Agreement specified Perez would be required to sign the necessary documents, “at Old
Republic Title Company (‘OLD REPUBLIC’) . . . within five (5) business days of



                                             13
notification of completed escrow documents after this Settlement Agreement and Release
has been fully executed.” (Italics added.)
       Thus, under the plain terms of the agreement, Perez’s obligation to sign documents
to transfer the title would not be triggered until the necessary escrow documents were
prepared. But, Konanz, who was the escrow officer identified as the parties’ contact at
Old Republic Title Company in the 2015 Settlement Agreement testified that she never
prepared a document to transfer the title from Patacsil to Perez, and that an escrow officer
like her would have been the one to prepare that form. When asked why she never
prepared escrow documents for the transfer between 2015 and 2017, Konanz answered
she had not received the information she needed from Patacsil’s lender.
       Additionally, to the extent Konanz received any communications from anyone on
Patacsil’s side during 2015 and 2016, her records show she received a call from Patacsil’s
mother the day after the 2015 Settlement Agreement was signed, and his mother stated
they were not planning to do anything with the property for two years. Regardless of
when in relation to Patacsil securing funding Perez was obligated to sign documents
transferring title to the property, Perez was not obligated to sign anything until notified
that the necessary documents had been prepared for his signature by Old Republic Title
Company. To the extent those documents were not prepared, nothing suggests Perez had
an independent obligation to reach out to Old Republic Title Company to prepare them,
and the evidence supports a conclusion that the necessary documents were not prepared
because of the escrow officer’s communications, or lack thereof, with Patacsil or his
representatives led to the delay in document preparation. In short, even if evidence may
have shown Perez did not sign a document transferring title and that Patacsil had a
funding source in place, the trial court could still have concluded Perez did not breach the
contract. This is so because substantial evidence supports that the triggering event of the
preparation of documents that would transfer title never occurred, and that event never
occurred due to Patacsil and his agents’ representations and inactions.

                                             14
       Hence, substantial evidence supported a finding that Patacsil’s performance—i.e.,
signing documents to transfer title to Patacsil—was hindered by actions taken or not
taken by Patacsil and those acting on his behalf between February 2015 and late 2017.
“ ‘Each party to a contract impliedly agrees not to prevent the other party from
performing or to render performance impossible by any act of his own.’ (17 C.J.S. 967.)
Prevention of performance is equivalent to repudiation. (Woodruff v. Adams (1933)
134 Cal.App. 490.) In Bewick v. Mecham, 26 Cal.2d 92, 99, the court said: ‘Each party
to a contract has a duty to do everything that the contract presupposes that he will do to
accomplish its purpose (Epstein v. Gradowitz, 76 Cal.App. 29, 32; see Williston,
Contracts (1937 rev. ed.) § 1293) and a duty not to prevent or hinder performance by the
other party. (Tanner v. Title Ins. [& Trust] Co., 20 Cal.2d 814, 825; see Williston, op.
cit., § 1293A; 4 Cal.Jur. 10-Yr.Supp. (1943 rev.), [§] 142.)’ ” (Orton v. Embassy Realty
Associates, Inc. (1949) 91 Cal.App.2d 434, 438-439, italics added.)
       Both parties were expected to “work together” with the goal in mind of
completing the sale and transfer of the property. On this record, there was substantial
evidence to support a court finding that instead of Patacsil or his agents working to
achieve the goal by assisting the escrow officer, Konanz, in obtaining information she
needed to prepare escrow documents for Perez to execute, (1) Patacsil never personally
contacted Konanz; (2) the day after the 2015 Settlement Agreement was signed,
Patacsil’s mother placed a call to the escrow officer that caused the officer to halt efforts
to close the sale that she and Perez had made progress on in late 2014; and (3) the first
time after February 10, 2015, that anyone tried to communicate with Konanz on
Patacsil’s behalf was in October 2017, nine months after the February 15, 2017, the date
by which Patacsil was to refinance or sell the property as contemplated in the 2015
Settlement Agreement had passed. To the extent Perez did not perform, substantial
evidence supports a conclusion by the trial court that nonperformance was justified by
Patacsil’s failure to work with the escrow officer to allow her to prepare the documents

                                             15
needed for Perez to perform. Thus, Patacsil did not demonstrate that Perez unjustifiably
refused to perform under the 2015 Settlement Agreement by failing to sign documents
transferring title to the property to Patacsil.

                                                  III

             Arguments Regarding Extending the 2015 Settlement Agreement

       In his fourth argument, Patacsil argues he paid to extend the terms of the 2015
Settlement Agreement to November 2017—when DM Mortgage finally started
communicating with the escrow officer—by continuing to make $1,000 payments to
Perez. To support this argument, he cites to Perez’s purported admission that he
“received $1,000 per month from [Patacsil] from approximately October 2014 through
November 2017 to continue to carry the loans secured by the Property in [his] name,” and
to his own testimony that he stopped making the payments in “late 2017.”
       It is true that “[a]ny matter admitted in response to a request for admission is
conclusively established against the party making the admission in the pending action.”
(Code Civ. Proc., § 2033.410.) However, Perez denied signing the verification to the set
of requests for admissions that contain the subject admission, and Patacsil has made no
argument that the trial court could not or should not have found Perez’s representation on
this matter credible. Moreover, Patacsil himself testified that he made his last payment in
September 2017 not November 2017. Finally, the only thing Perez seemingly admitted
to in his admission is to accepting $1,000 per month as a fee to continue carrying the
existing loans in his name through November 2017—at a possible risk to his own credit,
while Perez maintained possession of the property. Patacsil has not provided us with
authority or evidence that would cause us to conclude that, with the payment and
acceptance of the $1,000 per month past February 2017, the parties reached a binding
agreement to extend beyond February 2017 Patacsil’s option to sell the property or
refinance it in his name.


                                                  16
                                                IV

                          Causes of Action Ruled on by the Trial Court

          In his last sub-argument, Patacsil claims the trial court rejected Perez’s claims
alleging breach of contract and ejectment because the trial court granted no relief on
those claims. This argument is undeveloped. It contains no citations to the record that tie
together allegations, requests for relief, and findings to show this is an accurate depiction
of the trial court’s legal findings. Also, it contains no legal citations demonstrating that,
even if this is an accurate depiction of the trial court’s legal findings of the breach of
contract and ejectment actions, the judgment cannot stand on the remaining causes of
action.

                                          DISPOSITION
          We affirm the trial court’s judgment. Perez shall recover his costs on appeal.
(Cal. Rules of Court, rule 8.278 (a) (1), (2).)



                                                                                 ,
                                                     HULL, Acting P. J.



We concur:



                               ,
RENNER, J.



                               ,
EARL, J.




                                                17